        Case 1:18-cr-00364-PGG Document 459 Filed 08/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                                 ORDER
            - against -
                                                             18 Cr. 364 (PGG)
TROY ALLERT,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The violation of supervised release hearing scheduled for August 20, 2021 is

adjourned to September 3, 2021 at 3:00 p.m.

Dated: New York, New York
       August 4, 2021
